                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

EMPLOYERS        MUTUAL        CASUALTY        §
COMPANY                                        §
                                               §    Civil Action No. 4:18-CV-00330
v.                                             §    Judge Mazzant
                                               §
AMERISURE INSURANCE COMPANY                    §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Amerisure Mutual Insurance Company’s

(“Amerisure”) Motion for Summary Judgment (Dkt. #22) and Plaintiff Employers Mutual

Casualty Company’s (“Employers”) Motion for Summary Judgment (Dkt. #24).                 Having

considered the motions and relevant pleadings, the Court finds that Amersiure’s Motion for

Summary Judgment should be granted (Dkt. #22) and Employer’s Motion for Summary

Judgment should be denied (Dkt. #24).

                                        BACKGROUND

       This is an insurance coverage dispute arising from an underlying personal-injury case in

which the parties ask the Court to consider four agreements. The first two agreements concern

the relationship between a contractor and subcontractor. As part of the construction of a church,

Mycon General Contractors, Inc. (“Mycon”) hired Hatfield Acousticals & Drywall, Inc.

(“Hatfield”) as a subcontractor.      Mycon and Hatfield entered into two agreements—a

Subcontract Agreement and Work Order—in which Hatfield agreed to (1) defend and indemnify

Mycon against certain claims and (2) procure liability insurance that named Mycon as an

“additional insured.” The third and fourth agreements are Mycon and Hatfield’s commercial

general liability insurance policies under which Employers insured Mycon and Amerisure
insured Hatfield. Pursuant to the Subcontract and Work Order agreements, Hatfield named

Mycon as an additional insured in the Amerisure policy.




       Hatfield employed a drywall mechanic named Vicente Chavez during the construction

project. Mr. Chavez allegedly sustained injuries during the construction project when a steel

beam broke and struck Mr. Chavez in the head. Consequently, Mr. Chavez sued Mycon and

Lloyd Plyler Construction, L.P. (“Plyler”)—a third party to this case—in the 401st Judicial

District Court of Collin County, Texas asserting claims of negligence and gross negligence (the

“Underlying Suit”).

       Here, Employers and Amerisure dispute who must assume Mycon’s defense in the

Underlying Suit (See Dkt. #1). On February 8, 2019, Employers and Amerisure filed dueling

motions for summary judgment (Dkt. #22; Dkt. #24). On February 22, 2019, Employers filed a

response to Amerisure’s motion for summary judgment (Dkt. #25).           On March 1, 2019,

Amerisure filed a response to Employers’ motion for summary judgment (Dkt. #26). On March

8, 2019, Employers filed a reply in support of its motion (Dkt. #27). Amerisure did not filed a

reply in support of its motion.

                                    LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported

claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment

is proper under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that

                                               2
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Substantive law identifies which

facts are material. Id. The trial court “must resolve all reasonable doubts in favor of the party

opposing the motion for summary judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins.

Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the

burden of proof on a claim or defense for which it is moving for summary judgment, it must

come forward with evidence that establishes “beyond peradventure all of the essential elements

of the claim or defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where

the nonmovant bears the burden of proof, the movant may discharge the burden by showing that

there is an absence of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers

v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its

burden, the nonmovant must “respond to the motion for summary judgment by setting forth

particular facts indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing

Anderson, 477 U.S. at 248–49). A nonmovant must present affirmative evidence to defeat a

properly supported motion for summary judgment. Anderson, 477 U.S. at 257. Mere denials of

material facts, unsworn allegations, or arguments and assertions in briefs or legal memoranda



                                               3
will not suffice to carry this burden. Rather, the Court requires “significant probative evidence”

from the nonmovant to dismiss a request for summary judgment. In re Mun. Bond Reporting

Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584

F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the evidence but “refrain from

making any credibility determinations or weighing the evidence.” Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                                  ANALYSIS

        To pinpoint the parties’ disagreement, the Court first summarizes the parties’ motions.

Amerisure bases its arguments on Mycon’s status as an additional insured (Dkt. #22). Hatfield’s

policy with Amerisure contains a Texas Contractor’s Blanket Additional Insured Endorsement

that enabled Hatfield to add additional insured parties to its policy after fulfilling certain

conditions (Dkt. #22 ¶ 22). Through this provision, and pursuant to the Subcontract and Work

Order agreements, Hatfield named Mycon as an additional insured party on its policy (Dkt. #22

¶ 1).   Amerisure does not contest that Mycon is an additional insured on the policy and,

therefore, Amerisure agrees that it possesses a duty to defend Mycon as an additional insured

under the policy (Dkt. #22 ¶ 33).

        However, Amerisure notes that its duty to defend Mycon as an additional insured is

limited. Examining the policy, Subcontract, and Work Order, Amerisure contends that the

coverage available to Mycon as an additional insured is not primary or noncontributory, but

purely excess to any other primary coverage (Dkt. #22 ¶¶ 34–37).1 As Mycon’s coverage is not



1. Primary insurance is “[i]nsurance that attaches immediately on the happening of a loss; insurance that is not
contingent on the exhaustion of an underlying policy.” Primary Insurance, Black’s Law Dictionary (11th ed. 2019).
“Noncontributory” coverage prohibits the insurer from seeking contribution from other coverage available to the
insured (See Dkt. #22-2 at p. 18; Dkt. #22-8 at p. 9). Excess insurance is “[a]n agreement to indemnify against any
loss that exceeds the amount of coverage under another policy.” Excess Insurance, Black’s Law Dictionary (11th
ed. 2019).

                                                        4
primary or noncontributory, Amerisure turns to the “other insurance” provisions of the insurance

policies.

        Both Amerisure and Employer’s policies contain “other insurance” provisions.2 Pursuant

to Hardware Dealers and Royal Insurance, Amerisure maintains that the other insurance

provisions found in the policies are mutually repugnant (Dkt. #22 ¶¶ 38–49) (citing Hardware

Dealers Mut. Fire Ins. Co. v. Farmers Ins. Exch., 444 S.W.2d 583, 586 (Tex. 1969); Royal Ins.

Co. of Am. v. Hartford Underwriters Ins. Co., 391 F.3d 639 (5th Cir. 2004)). As the other

insurance provisions are mutually repugnant, Amerisure suggests the Court must disregard the

other insurance provisions and apportion the cost of Mycon’s defense on a pro rata basis

(Dkt. #22 ¶¶ 38–49). In other words, Amerisure believes that Amerisure and Employers must

each fund one-half of Mycon’s defense in the Underlying Suit (Dkt. #22 ¶ 49).

        Employers agrees with much of Amerisure’s argument, “Amerisure and [Employers]

both agree that Mycon is owed a defense and that the ‘other insurance’ provisions of the

[Employers] and Amerisure policies conflict.”                (Dkt. #25 at p. 1).        However, pursuant to

American Indemnity, Employers contends that much of Amerisure’s argument is irrelevant

(Dkt. #25 at pp. 1–3) (citing Am. Indem. Lloyds v. Travelers Prop. & Cas. Ins. Co., 335 F.3d 429

(5th Cir. 2003)).      Employers focuses on the indemnity provision found in the Subcontract

Agreement in which Hatfield agreed to defend and indemnify Mycon (Dkt. #24 at pp. 4–5).

Employers argues that the indemnity provision is enforceable and the Underlying Suit triggered

the indemnity provision (Dkt. #24 at pp. 9–13). Therefore, as the indemnity provision shifts




2. “Other Insurance” clauses restrict an insurer’s liability by reason of the existence of other insurance coverage.
See Am. States Ins. Co. v. ACE Am. Ins. Co., 547 F. App’x. 550, 553 (5th Cir. 2013) (quoting Hardware Dealers
Mut. Fire Ins. Co. v. Farmers Ins. Exch., 444 S.W.2d 583, 586 (Tex. 1969)). “Other insurance clauses function to
vary, reduce, or eliminate the insurer’s liability in the event of concurrent coverage.” 44A Am. Jur. 2d Insurance
§ 175 (2019 Update).

                                                         5
exposure for the Underlying Suit to Hatfield, and Amerisure insures Hatfield, Employers argues

that Amerisure bears the sole duty to defend Mycon in the Underlying Suit (Dkt. #24 at p. 13).

       Reviewing the parties’ arguments, the Court must first determine whether the Underlying

Suit triggered the indemnity provision. If the Underlying Suit triggered the indemnity provision,

the Court must then decide whether American Indemnity shifts exposure to Amerisure.              If

American Indemnity does not shift the exposure, then the Court must examine the “other

insurance” provisions of the policies.

  I.   Indemnity Provision

       Federal courts sitting in diversity apply state substantive law and federal procedural law.

Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 437 (2010) (citing

Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996)). Under Texas law, “‘If a

written contract is worded in a manner that allows it to be given a certain or definite legal

meaning or interpretation, then the contract is not ambiguous.’” Fort Worth 4th St. Partners,

L.P. v. Chesapeake Energy Corp., 882 F.3d 574, 578 (5th Cir. 2018) (quoting EOG Res., Inc. v.

Killam Oil Co., Ltd., 239 S.W.3d 293, 298 (Tex. App.—San Antonio 2007, pet. denied)). “A

contract, however, is ambiguous when its meaning is uncertain and doubtful or it is reasonably

susceptible to more than one meaning.” Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)

(citation omitted). Whether a contract is ambiguous is a question of law for the court to decide

by looking at the contract as a whole in light of the circumstances present when the contract was

entered. Skinner Custom Homes, Inc. v. Smith, 397 S.W.3d 841, 845 (Tex. App.—El Paso 2013,

pet. denied) (citing Coker, 650 S.W.2d at 393).

       “The court’s primary concern in construing a contract is to give effect to the written

expression of the parties’ intent.” Sundaram v. Nemeth, CIV.A. 1:06-CV-712, 2008 WL 80017,



                                                  6
at *9 (E.D. Tex. Jan. 7, 2008) (citations omitted). To discern the parties’ intent, courts “examine

and consider the entire writing in an effort to harmonize and give effect to all the provisions of

the contract so that none will be rendered meaningless. No single provision taken alone will be

given controlling effect; rather, all the provisions must be considered with reference to the whole

instrument.” Seagull Energy E & P, Inc. v. Eland Energy, Inc., 207 S.W.3d 342, 345 (Tex.

2006) (quoting Coker, 650 S.W.2d at 393). “When a court is called upon to interpret a contract,

the court will give plain meaning to the words used in the writing.” Holmes v. Newman, 01-16-

00311-CV, 2017 WL 2871786, at *3 (Tex. App.—Houston [1st Dist.] July 6, 2017, no pet.)

(citing City of Pinehurst v. Spooner Addition Water Co., 432 S.W.2d 515, 518–19 (Tex. 1968)).

           Text of the Indemnity Provision

       The indemnity provision found in the Subcontract Agreement between Mycon and

Hatfield provides:

                                        ARTICLE IX
                                     INDEMNIFICATION

               9.01 To the fullest extent permitted by law, the Subcontractor
               hereby undertakes and agrees to indemnify, defend and save and
               hold harmless the Contractor, the Owner, the Architect/Engineer
               and all of their officers, directors, shareholders, agents, employees,
               successors and assigns (collectively the “Indemnitees”), from and
               against any and all claims, suits, demands, liability or damages,
               including punitive damages, losses and expenses, including but not
               limited to, all expenses of litigation and arbitration, court costs,
               and attorney’s fees arising out of or resulting from the
               performance, or failure in performance, of the Subcontractor’s
               Work under this Subcontract, provided that any such claim, suit,
               damage, loss or expense is: (a) attributable to bodily injury,
               sickness, disease, or death, or to injury to or destruction of tangible
               property (other than the Work itself), including the loss of use
               resulting therefrom, regardless of possession or ownership or (b)
               attributable to the failure to achieve specific Green Measures,
               including LEED certification, or defects in green products or
               materials, and is) caused in whole or in part by reason of the acts
               or omissions or presence of the person or property of

                                                 7
                Subcontractor or any of its agents, employees, representatives,
                subcontractors or suppliers or anyone directly or indirectly
                employed by him or anyone for whose acts he may be liable or
                responsible for INCLUDING WITHOUT LIMITATIONS,
                INJURIES, DEATH, OR DAMAGES WHICH ARISE FROM
                OR IN CONNECTION WITH, OR ARE CAUSED BY, ANY
                ACT, ERROR, OMISSION, OR NEGLIGENCE OF THE
                INDEMNITEES; BUT EXCLUDING INJURIES, DEATH,
                OR DAMAGES CAUSED BY THE SOLE NEGLIGENCE OR
                WANTON           AND       WILLFUL      MISCONDUCT             OF
                CONTRACTOR. Such obligations shall not be construed to
                negate, abridge, or otherwise reduce any other right or obligation
                of indemnity which would otherwise exist as to any party or person
                described in this Article.

(Dkt. #24-2 ¶ 9.01) (emphasis in original).

       Amerisure does not challenge the enforceability of the indemnity provision (Dkt. #26

¶¶ 26–32).    Instead, as there is no allegation in the Underlying Suit concerning Hatfield’s

negligence, Amerisure contends that the Underlying Suit did not trigger the indemnity provision.

             The Underlying Suit

       In his Original Petition, Mr. Chavez alleged the following facts (Dkt. #24-1 ¶¶ 8–18).

Hatfield employed Mr. Chavez as a drywall mechanic during the construction of a church.

During the construction project, Plaintiff and another Hatfield employee were working on the

bottom floor of the church. Plyler employees were cutting a steel beam above Mr. Chavez.

Before finishing the cut, a Mycon safety supervisor noticed that the Plyler employees were not

properly tied off or secured. Accordingly, the Mycon safety supervisor ordered the Plyler

employees to stop their work and retrieve the proper safety equipment. However, as the Plyler

employees left to retrieve their safety equipment, neither the Plyler employees nor the Mycon

safety supervisor secured the partially cut steel beam. The beam then broke off and “swung

around,” striking Mr. Chavez in the head causing several injuries. Mr. Chavez subsequently




                                                8
sued Mycon and Plyler—not Hatfield—alleging claims of negligence and gross negligence

against Mycon and Plyler.

             Triggering the Indemnity Provision

         In the indemnity provision, Hatfield agreed to indemnify Mycon against “any and all

claims” (1) “arising out of or resulting from the performance” of Hatfield’s work; (2) “provided

that any such claim . . . is attributable to bodily injury . . . ;” and (3) the bodily injury is “caused

in whole or in part by reasons of the acts or omissions or presence of the person or property of

the Subcontractor or any of its agents [or] employees . . . .”3 Such claims “includ[e] without

limitations, injuries, death, or damages which arise from or in connection with, or are caused by,

any act, error, omission, or negligence of [Mycon] . . . .”                    To give full effect to all the

provisions—so that none will be rendered meaningless—each of these factors must be met to

trigger the indemnity provision. As the Court finds that the allegations of the Underlying Suit do

not meet the first or third factors identified above, the Underlying Suit did not trigger the

indemnity agreement.

                i.    Arising Out of or Resulting From

         The first triggering factor of the indemnity provision provides that Hatfield will

indemnify Mycon for claims “arising out of or resulting from the performance, or failure in

performance, of [Hatfield’s] Work under this Subcontract.” In the Underlying Suit, Mr. Chavez

alleges that the negligence arose from the Plyler and Mycon employees’ failure to secure the

steel beam. In other words, Mr. Chavez’s claims arise out of or result from the performance, or

failure in performance, of Plyler and Mycon’s work, not Hatfield’s work. Consequently, the

Underlying Suit does not meet the first triggering factor of the indemnity provision.



3. Employers agrees that these three factors must be met to trigger the indemnity provision (Dkt. #27 at p. 5).

                                                          9
        At least one court interpreting similar language has reached the same conclusion. In

Smith, Dominik—an employee of subcontractor Tennessee Tile, Inc. (“TTI”)—was electrocuted

when he attempted to move a cable containing electrical wires during the course and scope of his

employment. Robert H. Smith, Inc. v. Tenn. Tile, Inc., 719 S.W.2d 385, 386 (Tex. App.—

Houston [1st Dist.] 1986, no writ). Dominik then filed suit against the general contractor Robert

H. Smith, Inc. (“Smith”). Id. In a subcontract agreement, TTI agreed to indemnify Smith:

                 The Subcontractor [TTI] shall indemnify and hold harmless the
                 Contractor [Smith] and all of his agents and employees from and
                 against all claims, damages, losses and expenses, including
                 attorney’s fees arising out of or resulting from the performance of
                 the Subcontractor’s Work under this Subcontract, provided that
                 any such claim, damage, loss, or expense . . . .

Id. at 387 (emphasis in original).4 Examining this language, the court reasoned:

                 Having reviewed the language of this agreement, we are not
                 convinced that the subcontractor is to indemnify the general
                 contractor except against claims “arising out of or resulting from
                 the performance of the subcontractor’s work . . . .” These words of
                 limitation show that the parties intended that the subcontractor be
                 liable only for negligence that results from the work to be
                 performed.

Id. at 388; see also Glendale Const. Servs., Inc. v. Accurate Air Sys., Inc., 902 S.W.2d 536, 539

(Tex. App.—Houston [1st Dist.] 1995, writ denied) (citing Smith, 719 S.W.2d at 385–88)

(interpreting a similar indemnity provision); McGee v. Ill. Cent. Gulf R. Co., CIV.A. 86-4764,

1987 WL 20113, at *2–3 (E.D. La. Nov. 17, 1987) (Finding indemnity provision stating

“Contractor agrees to assume all risk . . . for death of or injury to any person . . . in any way

attributable to the services to be performed by the Contractor . . . or to the acts or omissions or

presence of the Contractor’s officers, employees, or agents” required contractor to indemnify

indemnitee for all injuries attributable to services performed by the contractor); Greer v. Servs.,

4. Although decided under the “clear and unequivocal” rule, the Court finds the interpretation of the indemnity
provision in Smith persuasive.

                                                      10
Equip. & Eng’g, Inc., 593 F. Supp. 1075, 1079 (E.D. Tex. 1984) (examining “arising from . . . in

connection with language” and noting, “It is quite clear that just because an employee was at

work or on a worksite when injured does not necessarily mean the injury arose out of or was

incident to the performance of the employee’s work.”).5 Like Smith, the words of limitation in

the Mycon-Hatfield indemnity provision demonstrate that the parties intended for Hatfield to

indemnify Mycon only for claims arising from or as a result of Hatfield’s work.

                ii.   Caused in Whole or in Part by Reasons of the Acts or Omissions or Presence of
                      the Person or Property of the Subcontractor or its Employees

         The third triggering factor of the indemnity provision provides that the injury must be

“caused in whole or in part by reason of the acts or omissions or presence of the person or

property of Subcontractor or . . . [its] employees . . . .” (emphasis added). In its interpretation of

the indemnity provision, Employers contends that Mr. Chavez’s mere presence on the

construction site caused Mr. Chavez’s injury, “Therefore, so long as the claim arises out of

Hatfield’s work on the project, is attributable to bodily injury, and caused in whole or in part by

the presence of a Hatfield employee, Hatfield’s indemnity obligation is triggered.” (Dkt. #27 p.

5). Employers’ argument misconstrues the causal relationship pled in the Underlying Suit.

         While it is true that Mr. Chavez was physically present at the construction site when he

was injured, it cannot be said that Mr. Chavez’s presence caused in whole or in part his injury.

Examining an insurance policy containing the language “caused, in whole or in part, by” the

Fifth Circuit noted, “the Texas Supreme Court has defined ‘caused by’ as requiring proximate

5. The Texas Supreme Court has held that “arise out of” means there is simply a causal connection or relation,
which is interpreted to mean that there is but for causation, though not necessarily direct or proximate causation.
Utica Nat. Ins. Co. of Tex. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004) (citations and quotations omitted);
see also Red Ball Motor Freight, Inc. v. Emps. Mut. Liab. Ins. Co. of Wis., 189 F.2d 374, 378 (5th Cir. 1951)
(“‘Arising out of’ are words of much broader significance than ‘caused by’. They are ordinarily understood to mean
“originating from[,]’ ‘having its origin in,’ ‘growing out of’ or ‘flowing from”, or in short, ‘incident to, or having
connection with’ . . . .”). The Court does not find a causal link between Hatfield’s performance of its work and the
alleged cause of Mr. Chavez’s injuries. Mr. Chavez’s claims simply do not originate from, have their origin in, or
grow out of Hatfield’s work.

                                                         11
causation.” Gilbane Bldg. Co. v. Admiral Ins. Co., 664 F.3d 589, 598 (5th Cir. 2011) (citing

Utica Nat. Ins. Co. of Tex. v. Am. Indem. Co., 141 S.W.3d 198, 202–3 (Tex. 2004)). “Proximate

cause is that cause which in a natural and continuous sequence, unbroken by any new and

independent cause, produces the injury and without which the injury would not have occurred.”

Helping Hands Home Care, Inc. v. Home Health of Tarrant Cty., Inc., 393 S.W.3d 492, 507 n.13

(Tex. App.—Dallas 2013, pet. denied) (citations omitted).6 The allegations of the Underlying

Suit do not demonstrate that Mr. Chavez or Hatfield’s presence formed part of the natural and

continuous sequence that produced his injury. Instead, it was the alleged natural and continuous

sequence of the Plyler and Mycon employees that produced Mr. Chavez’s injuries.

         Other courts examining indemnity provisions requiring the indemnitor to cause in whole

or in part the claim for which indemnification is sought have reached similar conclusions. See

Moore v. Home Depot USA, Inc., 352 F. Supp. 3d 640, 649 (M.D. La. 2018) (interpreting

“caused, in whole or in part, by” similarly); Gilbane Bldg. Co. v. Keystone Structural Concrete,

Ltd., 263 S.W.3d 291, 297 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (interpreting similar

indemnity provision under express negligence test). As a result, the Court finds that the third

triggering factor of the indemnity provision is not met as Hatfield’s presence at the construction

project did not cause in whole or in part the injury claimed.

 II.     Summary Judgment

         As the Court finds the Underlying Suit did not trigger the indemnity provision found in

the Subcontract Agreement, the Court need not address Employers’ argument that American

6 See also see also Windrum v. Kareh, 17-0328, 2019 WL 321925, at *10 (Tex. Jan. 25, 2019), reh’g dismissed
(May 24, 2019) (citations and quotation marks omitted) (“Proximate cause consists of (1) cause in fact, and (2)
foreseeability. Cause in fact is established when the act or omission was a substantial factor in bringing about the
injuries, and without it, the harm would not have occurred. This Court has long held that a defendant’s act or
omission need not be the sole cause of an injury, as long as it is a substantial factor in bringing about the injury.”);
Proximate Cause, Black’s Law Dictionary (11th ed. 2019) (“1. A cause that is legally sufficient to result in liability;
an act or omission that is considered in law to result in a consequence, so that liability can be imposed on the actor.
2. A cause that directly produces an event and without which the event would not have occurred.”).

                                                          12
    Indemnity controls this case (Dkt. #24 at pp. 8–9). Employers also moves for summary judgment

    on its breach of contract claim and request for attorney’s fees. However, based on the preceding

    discussion, the Court does not find that Amerisure breached its policy by failing to assume

    Mycon’s sole defense pursuant to the indemnity provision. As a result, the Court believes

    Employers’ motion for summary judgment should also be denied as to these claims.

             Employers admits in its response to Amerisure’s motion for summary judgment that if

    American Indemnity does not control this case, then “[Employers] and Amerisure would both be

    obligated to furnish Mycon with a defense, splitting the costs on a pro rata basis.” (Dkt. #25 at

    p. 1).   In its motion for summary judgment, pursuant to the other insurance provisions of the

    insurance policies, Amerisure seeks to split the costs of Mycon’s defense on a pro rata basis

    (Dkt. #22). Accordingly, Amerisure’s motion for summary judgment should be granted.

                                            CONCLUSION

             It is therefore ORDERED that Amerisure’s Motion for Summary Judgment (Dkt. #22) is

    hereby GRANTED and Employers’ Motion for Summary Judgment (Dkt. #24) is hereby

.   DENIED.       As the Court’s ruling disposes of all claims alleged by Employers, the Court

    ORDERS the parties to submit an agreed, proposed final judgment by Monday, August 12,

    2019.

             IT IS SO ORDERED.
             SIGNED this 7th day of August, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE



                                                   13
